EL PASO SOUTHWESTERN
  CARDIOVASCULAR ASSOCIATES,
                                                  §
  P.A.,                                                           No. 08-20-00090-CV
                                                  §
                 Appellant,                                          Appeal from the
                                                  §
  v.                                                               384th District Court
                                                  §
  ERIKA CRANE, ESTATE OF NORMA                                  of El Paso County, Texas
  QUINTANA, CLARA VALDEZ, LUIS
                                                  §
  VALDEZ, PEDRO VALDEZ,                                           (TC# 2019DCV1401)

                 Appellees.

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the trial court’s order denying Appellant’s motion to dismiss in

the court below and remand the cause for further proceedings, in accordance with this Court’s

opinion. We further order that Appellant recover from Appellees all costs of this appeal, for which

let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 17TH OF DECEMBER, 2021.


                                              YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.